Citation Nr: 1714955	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-02 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral kidney cysts, to include as a result of in-service exposure to herbicides.

2.  Entitlement to an increased rating for service-connected coronary artery disease, currently evaluated as 30 percent disabling, to include the issue of the propriety of a reduction from 60 percent to 30 percent, with an effective date of January 1, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In an August 2010, the RO denied a claim for service connection for bilateral kidney cysts.  The Veteran has appealed.  

In February 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (AVLJ). 

In February and October of 2014, and February and October of 2015, the Board remanded the claim for additional development.

In January 2015, the RO reduced the Veteran's evaluation for service-connected coronary artery disease from 60 percent to 30 percent, with an effective date of January 1, 2015.  The Veteran appealed; the RO has characterized his appeal as one of entitlement to an increased rating.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War and is presumed to have been exposed to herbicides such as Agent Orange.

2.  The Veteran's bilateral kidney cysts are not related to his service.

3.  In an October 2014 rating decision, the RO reduced the Veteran's rating for his service-connected coronary artery disease, from 60 percent to 30 percent, with an effective date of  January 1, 2015.  

4.  The RO's October 2014 rating decision, which reduced the Veteran's rating for his service-connected coronary artery disease, from 60 percent to 30 percent, with an effective date of  January 1, 2015, did not consider required regulatory provisions and denied the Veteran due process.

5.  The Veteran's coronary artery disease is not shown to be productive of a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

6.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Bilateral kidney cysts were not caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The RO's October 2014 rating decision, which reduced the Veteran's rating for his service-connected coronary artery disease, from 60 percent to 30 percent, with an effective date of  January 1, 2015, is void ab initio, and the criteria for restoration of the 60 percent rating for this condition are met at all times since January 1, 2015.  38 C.F.R. §§ 3.105, 3.344 (2016).

3.  The criteria for a rating in excess of 60 percent for service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2016).

4.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2015); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for bilateral kidney cysts.  The Veteran argues that while he was in Vietnam, he was treated for a urinary infection, and that he had difficulty passing urine and controlling the flow.  He states that he has had urinary tract problems ever since he returned from Vietnam, with kidney cysts as of about 2007.  He essentially asserts that his kidney cysts are related to exposure to Agent Orange.  See transcript of Veteran's hearing, held in February 2013; Veteran's statement, dated in September 2010.  The Veteran's spouse testified that she was a practicing registered nurse, and that the Veteran has had urinary symptoms, to include kidney stones and kidney infections, "off and on" for the last 30 years.  She essentially asserted that the Veteran's adrenal adenoma is a cancer of his adrenal gland.

The Board first notes that additional medical evidence has been received following the September 2016 supplemental statement of the case, that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. §  20.1304 (c) (2016).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116 (f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e).  

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving the Veteran's kidneys.  In January 1968, he sought treatment for complaints of a five-day history of urethral discharge.  The Veteran's separation examination report, dated in July 1968, shows that his abdomen and viscera, G-U (genitourinary) system, and endocrine system, were clinically evaluated as normal, and that urinalysis was negative for albumin and sugar.  

As for the post-service medical evidence, it includes VA progress notes, which show that in December 2006, the Veteran was noted to have a history that included kidney stones in the 1970s, "with none since," and current urinary complaints of nocturia two to four times per day, and a weak stream.  A February 2007 report notes complaints of urinary symptoms (poor flow and hesitancy).  On examination, there was pain with percussion over the kidney area, otherwise negative, and a past history of kidney stones.  The assessment notes UTI (urinary tract infection), and "BPH (benign prostatic hypertrophy) from history with chronic flow problems."  An October 2007 VA urology consultation report notes that the Veteran "presents with a history of urinary hesitancy and slow stream over the past couple of years [and] nocturia 1-2 times nightly," and reflecting a right renal cyst identified on CT scan.  The report notes BPH with outlet symptoms, and that the Veteran wanted to stop using Hytrin for his urinary symptoms as there was "not much problem with that now."  Reports, dated beginning in 2008, note a history of disorders that include UTI.  

A January 2010 report from St. Francis notes that the Veteran's GU (genitourinary system) was negative for hematuria, dysuria, frequent urination, nocturia, and incontinence; there was no relevant diagnosis.  

A private CT (computerized tomography) scan, dated in April 2010, contains an impression noting a complex cyst, lower pole of the right kidney, and additional small subcentimeter cysts in both kidneys.  Subsequently-dated private treatment reports from 2010 note the presence of a 5-centimeter right kidney cyst, and indicate that there was no change from a CT done three years' before.  This evidence contains assessments of "renal cysts, simple," and renal mass, as well as a notation that, "He has not had kidney stones."  

A private CT scan, dated in September 2010, contains an impression noting: 1. Stable low attenuation with some thin calcifications noted within it arising from the lower pole of the right kidney.  This would reflect a Bosniak IIF lesion because of size and continued follow up recommended.  2.  Stable hyperdense 7 mm (millimeter) mass arising from the upper pole of the right kidney likely a complex cyst as well.  3.  No significant change seen in appearance of the abdomen or pelvis from study of April 22, 2010.  

A VA problem list, dated in 2011, lists disorders that include hypertrophy (benign) of prostate with urinary obstruction.  

A February 2012 private report notes that the Veteran's "kidney function is down and will need to be followed closely."

A VA male reproductive systems disability benefits questionnaire (DBQ), dated in September 2012, shows that the diagnoses were erectile dysfunction and penis deformity.  The Veteran reported a history of nonspecific urethritis and incontinence during service, and a curve of the penis (Peyronie's disease) in 1980.  The report notes that he has a voiding dysfunction that is caused by BPH that is productive of increased urinary frequency and obstructed voiding, with hesitancy, slow or weak stream, and decreased force of stream.  There was no history of recurrent symptomatic urinary tract or kidney infections.  

A January 2013 report from J.M.C., M.D. notes that an October 2012 abdominal/pelvis CT scan showed a stable exophytic cyst, stable hyperdense right kidney lesion, neoplastic urinary bladder, and a stable right adrenal adenoma.

A VA kidney conditions disability benefits questionnaire (DBQ), dated in November 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he had walked and operated a bulldozer in a field that had been sprayed with Agent Orange while he was in Vietnam, and that he felt burning upon urination sometime after that.  The reports notes a history of nephrolithiasis in 1977, and a current diagnosis of bilateral kidney cysts.  The examiner concluded that the claimed condition was less likely than not (less than a 50 percent probability) incurred in, or caused by, service.  The examiner explained that there is no record of kidney cysts found during service, there is no direct association between renal cysts with Agent Orange, and that there is no evidence of an adrenal adenoma in his records.  

A private CT scan report, dated in January 2015, contains an impression noting a stable complex cyst lower pole right kidney with no change since a May 2013 examination, an unchanged bladder wall thickening that is diffuse, central prostatic prominence, and sigmoid diverticulosis.

A VA urinary tract conditions DBQ, dated in July 2015, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported a history of increasing urinary urgency and frequency over the past decade, with frequent voiding during the day (every one to two hours), and having to void three to four times at night.  At times he felt that he was not completely emptying his bladder, and he has difficulty initiating micturition with a weak stream.  A urinary US (ultrasound) reportedly excluded bladder outlet obstruction and a prostate exam did not indicate any particular enlargement.  He reported some urinary leakage, but he does not require absorbent pads.  He is taking Terazosin and Finasteride, which do not seem to change his symptoms.  In 2007, he was noted to have a 4.8 centimeter cyst on his right kidney, discovered as an incidental finding on a CT scan.  The cyst has not shown any appreciable change since its discovery.  On examination, the Veteran was found to have an overactive bladder, with voiding dysfunction causing increased frequency, and obstructed voiding.  He was noted to have a history of recurrent urinary tract infections (one to two a year).  The examiner concluded that the claimed condition was less likely than not (less than a 50 percent probability) incurred in, or caused by, service.  The examiner explained the following: he was unable to make any connection between the Veteran's kidney cyst and his service.  The Veteran's records do not indicate any nexus between the kidney cyst and his service.  The Veteran's recent laboratory results do not indicate any kidney dysfunction, however, the presence of calcium oxylate in his urinalysis makes him susceptible to the development of kidney stones.  In addition, no connection was found between the Veteran's exposure to Agent Orange and any of his claimed kidney or bladder conditions.  

A VA kidney conditions DBQ, dated in July 2015, shows that the examiner was the same one who completed the Veteran's July 2015 urinary tract conditions DBQ.  The diagnosis was right kidney cyst, with a date of diagnosis of 2007.  The report notes the following: a 2007 CT scan revealed a cyst on the Veteran's right kidney in an incidental finding.  The Veteran had no symptoms related to the cyst and was unaware of its presence until the CT scan.  The Veteran has been followed by a urologist in the private sector since 2010 and the cyst has remained radiographically stable.  The cyst was felt to be a complex cyst but no malignant process has been diagnosed.  The Veteran reported a single episode of kidney stones in about 1985 that had not recurred.  The Veteran has a history of recurrent urinary tract or kidney infections with an unknown etiology, and benign neoplasm.  A 2010 CT scan showed that his right renal cyst was unchanged when compared to his 2007 CT scan.    

In October 2015, the Board remanded the claim, in order to obtain another etiological opinion.  

A VA kidney conditions DBQ, dated in March 2016, shows that the examiner indicated that the Veteran's VA treatment records had been reviewed.  The diagnosis was kidney cysts and benign adrenal adenoma, with a date of diagnosis of "2000s."  The examination report contains a list of evidence, as set forth by the Board in its February 2015 remand, that includes, but is not limited to, a January 1968 treatment report for complaints of an intermittent urethral discharge, the Veteran's July 1968 separation examination report (noting a normal endocrine system), the Veteran's complaints of ongoing kidney and urinary symptoms since his service, the Veteran's wife's testimony that the Veteran has a 30-year history of intermittent kidney and urinary symptoms, the December 2006 VA progress note (noting a history of kidney stones in the 1970s, but nothing since that time), and VA reports dated in 2007 (noting a history of urinary symptoms and pain with percussion over the kidney area, and subsequently-dated treatment records, to include CT scans of the abdomen dated in 2010 and 2015.

The examiner, a physician, concluded that the claimed condition was less likely than not (less than a 50 percent probability) incurred in, or caused by, service.  The examiner explained that the claimant had an episode of NSU (nonspecific urethritis) with a discharge in service.  Most common cause of this would be STD (sexually -transmitted disease)-chlamydia.  He further had issues over the many years of urethritis, urinary hesitance and urgency.  Again possibly explained by chlamydia, or urethritis.  He developed as he got older, symptoms suggestive of prostate disease with urinary retention, hesitance, and decreased flow.  On incidental finding and the work-up of urinary tract infection he was noted to have kidney cyst disease, at first thought to be complex.  Close follow-up was done by his urologist, which at some point was declared stable cyst with no intervention felt indicated throughout the many years he was followed.  He was also noted to have an incidental adrenal adenoma, which was noted to have a low significance and which was not biopsied.  Symptoms noted during service, specifically urethritis, would have no relevance on the development of kidney cysts and adrenal adenoma.  These are common findings noted incidentally in persons not exposed to Agent Orange.  They are not in any way related to nonspecific urethritis.  With the reference to the question asked, i.e., whether or not the Veteran's current pathology (renal cysts, which have been determined to be stable, and adrenal carcinoma) is related to inservice infection, there answer is "no."  With regard to the question of whether it is at least as likely as not that they were present during service, it is impossible to determine this without resorting to mere speculation.  It is more likely than not that these cysts developed later in life, as they are not uncommon occurrences and they are found fairly frequently on work-ups and other issues that require a CAT (CT) scan of the abdomen and pelvis.  

With regard to the possibility that the claimed condition was due to exposure to Agent Orange, the examiner stated that there is not a large enough pool of data to conclude that there is a direct causation between Agent Orange exposure and kidney cysts and/or adrenal adenoma.  The VA at this point in time does not recognize such a relationship and data is not available that would be statistically sufficient to make the connection in this case, i.e., that kidney cysts and/or adrenal adenoma are caused by Agent Orange.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran was treated for urinary symptoms on one occasion during service, with no findings or notations to indicate that his kidney were affected or involved.  He was not treated for any kidney symptoms during service, there are no findings of a kidney disorder during service, nor was a kidney disorder shown upon separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303  (a), (b). 

Notwithstanding a variously-reported, and undocumented, history of kidney stones at some point between the 1970s and 1985, the earliest post-service medical evidence of kidney disorder is dated no earlier than December 2006, which is approximately 38 years after separation from service.  There is no competent opinion of record in support of the claim on a direct basis.  In this regard, the VA opinions, dated in November 2014, July 2015, and March 2016, all weigh against the claim.  In particular the March 2016 opinion is considered highly probative evidence against the claim, as the examiner indicated that the Veteran's VA e-folder had been reviewed, and as the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board also notes that to the extent that the Veteran has asserted that his urinary symptoms are evidence in support of his claim, the September 2012 VA male reproductive systems DBQ shows that the examiner concluded that the has a voiding dysfunction with increased urinary frequency, obstructed voiding, hesitancy, slow or weak stream, and decreased force of stream, that is caused by BPH.  Finally, and in any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the claim must be denied. 

The Veteran also argues that service connection is warranted based on his presumptive exposure to Agent Orange.  Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to herbicides such as Agent Orange, the applicable law does not include kidney cysts, or adrenal adenoma, as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  There is no competent evidence of record to show that the Veteran has kidney cysts, or adrenal adenoma, due to exposure to Agent Orange, and the March 2016 VA examiner stated that he was unable to conclude that the Veteran's kidney cysts or adrenal adenoma were caused by exposure to Agent Orange.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility. See 38 C.F.R. § 3.102 (2016); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Service connection is therefore not warranted on this basis. 

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite nexus.  With regard to the Veteran's spouse, who has medical training as a registered nurse, an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  In this case, there is no indication that she has reviewed the Veteran's medical records, and the Board has afforded the VA and non-VA medical evidence, together with the greater expertise of the VA physician providing the March 2016 VA opinion, more probative value.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the Veteran's spouse's testimony, to the effect that he has the claimed condition due to his service, to include as due to exposure to Agent Orange.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Propriety of Reduction/Increased Rating

A.  Propriety of Reduction

With regard to the issue of the propriety of a reduction from 60 percent to 30 percent, the administrative history for the claim is as follows: in a March 2011 rating decision, the RO granted service connection for coronary artery disease, evaluated as 10 percent disabling, with an effective date of August 31, 2010.  In July 2011, the RO increased the Veteran's rating to 60 percent, with an effective date of August 31, 2010.  

In March 2013, the RO sent the Veteran notice that it proposed to reduce his rating to 30 percent, based on the results of a recent examination.  

In October 2014, the RO the RO implemented the proposed reduction, and reduced the Veteran's rating to 60 percent, with an effective date of January 1, 2015. 

In January 2015, the RO denied a claim for a rating in excess of 30 percent.

At the time of the RO's October 2014 rating decision, the Veteran's 60 percent evaluation for his coronary artery disease had not been in effect for more than 5 years. 

The provisions of paragraphs § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c) (2016). 

The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.

In addition, although the regulatory requirements under 38 C.F.R. § 3.344 (a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421. 

A review of the RO's January 2015 decision, and the February 2016 statement of the case (SOC), shows that the RO appears to have essentially analyzed the issue of reduction of the 60 percent evaluation just as it would a claim for an increased rating.  Specifically, the RO failed to discuss the provisions of 38 C.F.R. §§ 3.105 or 3.344 in its analysis.  Of particular note, at no time did its analysis discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  The January 2015 decision, and the February 2016 statement of the case, merely discussed the rating criteria.  In summary, it does not appear that the RO's rating reduction was in compliance with 38 C.F.R. § 3.344 and Brown. 

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i .e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision). 

Since the rating decision that accomplished the reduction of the 60 percent evaluation for the Veteran's service-connected coronary artery disease did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 60 percent rating, effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 60 percent rating for coronary artery disease was improperly reduced, that the reduction of the rating is void ab initio, and that the 60 percent evaluation for the Veteran's coronary artery disease should be restored. Accordingly, the Board finds that restoration of the 60 percent evaluation for the Veteran's coronary artery disease, effective January 1, 2015, is warranted.

B.  Increased Rating - Coronary Artery Disease

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Nevertheless, the RO has construed the Veteran's claim to include a claim for an increased rating.  Given the Board's decision that the RO's October 2014 reduction of the Veteran's rating from 60 percent to 30 percent is void ab initio, supra, the issue is therefore whether the criteria for a rating in excess of 60 percent are shown to have been met.  

During his hearing, held in January 2014, the Veteran argued that he has symptoms that include chest pain, shortness of breath, and anginal syncope.  He testified that he underwent a stent replacement in 2010, that he had been in the hospital for four to five days the previous summer, and that he must take nitroglycerine for his symptoms.  The Veteran's spouse testified that she was a nurse, and that the Veteran had been in the hospital three to four times in the past two years for his symptoms.  He stated that he was taking four different types of medication for his heart condition and his hypertension.  The Board notes that the Veteran has questioned the sufficiency of his QTC examination in January 2013.  See Veteran's statement, received in April 2013.  

The RO has evaluated the Veteran's service-connected coronary artery disease under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005. 

Under DC 7005, a 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id. 

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The relevant medical evidence is summarized as follows:

A QTC examination report, dated in May 2011, shows that the Veteran was noted to have a history of an angioplasty in January 2010.  He complained of intermittent (as often as once a month) angina, syncope, shortness of breath, chest pain, extreme fatigue, and dizziness.  He stated that he could not do much during his flare-ups, and that he could not walk more than 100 yards without stopping to rest.  A stress test was not done due to his recent surgery, and complaints that he had previously experienced high blood pressure during such a test.  The Veteran's estimated MET level was in the range between greater than 3 to 5.  This level was stated to be consistent with performing light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 miles per hour).  This is the lowest level at which the Veteran reports dyspnea, fatigue, and angina.  An associated echocardiogram notes that his ejection fraction was 60 - 65 percent.  

A VA ischemic heart disease DBQ, dated in June 2011, shows that the Veteran's METS level was estimated to be in the range between greater than 3 to 5.  An associated echocardiogram notes that his ejection fraction was 60 percent.  

A VA heart DBQ, dated in January 2013, shows that the Veteran's METS level was estimated to be in the range between greater than 7 to 10.  

A private treatment report, dated in January 2013, notes an ejection fraction of 60 percent.  The report notes that the Veteran is able to exercise.

A report from Dr. J.C., dated in February 2014, states that the Veteran's METS level from a recent stress test was 6.  The report notes a history of a non ST elevation myocardial infarction in 2010, with stents placed in his left anterior descending coronary artery.

A VA heart conditions DBQ, dated in November 2014, shows that the Veteran's METS level was estimated to be in the range between greater than 5 to 7.  His LVEF (left ventricular ejection fraction) was 60 percent.    

A VA heart conditions DBQ, dated in March 2017, shows that the Veteran complained of symptoms that included shortness of breath, weakness, and chest pain sometimes.  He was noted to be taking Isosorbide, Metoprolol, Zocor, and Plavix for coronary artery disease.  There was a history of myocardial infarction in January 2010, with a percutaneous coronary intervention (PCI) (angioplasty).  An October 2016 electrocardiogram was noted to have been normal.  The Veteran's "interview based" METS level was estimated to be in the range between greater than 3 to 5.  The Veteran was noted to have a co-morbid condition, i.e., chronic obstructive pulmonary disease.  His METS level due solely to his coronary artery disease was estimated to be in the range between greater than 5 to 7.  His LVEF (left ventricular ejection fraction) was 60 percent.  There was dyspnea and fatigue during activity.    

The Board finds that the criteria for a rating in excess of 60 percent have been met under DC 7005.  The estimated METS scores have ranged from greater than 3 to 10.  There is no evidence of an ejection fraction of less than 30 percent.  In absence of findings that more nearly approximate or equate to the criteria for a 100 percent rating, the preponderance of the evidence is against the claim for an increase.  38 U.S.C.A. § 5107 (b).

The Board has considered the Veteran's statements that he should be entitled to an increased rating for his coronary artery disease, and the lay statements.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased evaluation is warranted.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected coronary artery disease is adequate.  They are based on METs levels supported by specific examples of activity levels.  See 38 C.F.R. § 4.104, Note (2) (emphasis added).  Significantly, the rating criteria allow for a higher rating where symptomatology of the appropriate degree is demonstrated.  The Veteran's testimony has been discussed.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose.  The RO clearly based its evaluation on the appropriate rating criteria.  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran underwent surgery in January 2010.  The May 2011 QTC examination report shows that the examiner concluded that the Veteran's usual occupation is not affected by his condition.  He can use a power mower, but not a push mower, and he can not walk more than 1/2 a mile without stopping.  The April 2011 ischemic heart disease DBQ shows that the examiner concluded that the Veteran's heart condition does not impact his ability to work.  The June 2011 ischemic heart disease DBQ shows that the Veteran was noted not to be able to use a push mower, but that he can use a riding mower.  The examiner concluded that the Veteran's heart condition does not impact his ability to work, and noted that he is retired.  A January 2013 VA heart DBQ states that with regard to the impact on his ability to work, there is no impairment on the Veteran's sedentary activities, and that he has "mild impairment/walking."  The March 2017 heart DBQ notes that the Veteran was retired, with between 0 and 1 week of work time lost in the last 12 months, and that there was shortness of breath with daily activity.      

A claim for increased compensation based on unemployability (VA Form 21-8940), received in March 2017, shows that the Veteran indicated that he has not worked since May 2007, and that he became too disabled to work as of August 2010.

In summary, the Veteran is retired, with hospitalization for surgery in January 2010.  His activity levels and impairment have been discussed.  The findings note impairment due to such symptoms as shortness of breath and fatigue, but they do not show that the Veteran's disability is productive of marked interference with employment or frequent periods of hospitalization, nor are there "other factors" shown to warrant an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  TDIU

The Veteran's current total combined rating for service-connected disability is 80 percent, to include a 70 percent rating for posttraumatic stress disorder, and 60 percent for coronary artery disease.  See 38 C.F.R. § 4.25 (2016).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A VA DBQ, dated in April 2017, shows that the examiner concluded that the Veteran's symptoms were productive of symptoms that include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, that cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He was noted to have difficulty in establishing and maintaining effective work and social relationships.  

A statement from Dr. J.A., dated in February 2017, shows that he states that he is the Veteran's family physician, that he is familiar with the Veteran's many medical problems, and that, "I feel the probability of you being able to return to gainful employment is impossible."  He further stated, "Your cardiac disease (which is ischemic in nature) as well as you[r] PTSD which has required even more medication over the last few months make it impossible for you to seek employment of any kind."  

A VA counseling record - narrative report (VA Form 28-1902b), dated in March 2017, shows that a vocational rehabilitation counselor determined that the Veteran has a S.E.H (significant employment handicap) due to his (service-connected) heart condition and (nonservice-connected) visual impairment, and that the achievement of a vocational goal is not currently reasonably feasible.  

In summary, the Veteran's service-connected PTSD symptoms are shown to be productive of difficulty in establishing and maintaining effective work and social relationships.  A private physician (Dr. J.A.) has concluded that that the Veteran's service-connected heart and psychiatric symptoms render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. §  4.16 (a).  VA's vocational rehabilitation services has determined that the achievement of a vocational goal is not currently reasonably feasible due to, in part, his service-connected heart disability.  There is no competent, contrary opinion of record specifically indicating that the Veteran is not unemployable due to his service-connected disabilities.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted.

IV.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations, and an etiological opinion has been obtained in association with the claim for service connection.  

In October 2015, the Board remanded the service connection claim. The Board directed that an etiological opinion be obtained with regard to the Veteran's claim for service connection for bilateral kidney cysts, to include consideration of the Veteran's testimony in a number of listed reports.  In March 2017, this was done.  Although the examiner did not discuss each individual statement, this was not required.  The examiner noted each report regarding the Veteran's assertions, and it is clear that the VA examiner considered the evidence of the Veteran's statements as required by the Board, and that he sufficiently explained his conclusion.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran); Neives-Rodriguez.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
 

ORDER

Service connection for bilateral kidney cysts is denied.

Restoration of the 60 percent disability evaluation for service-connected coronary artery disease is granted effective January 1, 2015, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 60 percent for service-connected coronary artery disease is denied.

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


